            Case 5:20-cv-00363-BLF Document 36 Filed 04/15/20 Page 1 of 3



     BATHAEE DUNNE LLP
 1
     YAVAR BATHAEE (CA 282388)
 2   yavar@bathaeedunne.com
     BRIAN J. DUNNE (CA 275689)
 3   bdunne@bathaeedunne.com
     430 Park Avenue
 4   New York, NY 10022
 5   (212) 918-8188

 6   PIERCE BAINBRIDGE BECK PRICE & HECHT LLP
     Vahe Mesropyan (CA 307244)
 7   vmesropyan@piercebainbridge.com
     355 S. Grand Ave., 44th Floor
 8   Los Angeles, CA 90071
 9   (213) 262-9333

10   Attorneys for Plaintiffs

11                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
12

13   Reveal Chat Holdco LLC, a Delaware           Case No. 5:20-cv-00363-BLF
     limited liability company, USA
14   Technology and Management Services,
     Inc. (d/b/a Lenddo USA), a Delaware
15   corporation, Cir.Cl, Inc., a dissolved
     Delaware corporation, and Beehive            NOTICE OF CHANGE OF COUNSEL
16
     Biometric, Inc., a dissolved Delaware
17   corporation,
                                                  Judge: Honorable Beth Labson Freeman
                      Plaintiffs,
18
                      v.
19
      Facebook, Inc., a Delaware corporation,
20
                      Defendant.
21

22

23

24

25

26

27

28

                   Notice of Change of Counsel; Case No. 5:20-cv-00363-BLF
          Case 5:20-cv-00363-BLF Document 36 Filed 04/15/20 Page 2 of 3




 1        PLEASE TAKE NOTICE THAT Vahe Mesropyan, formerly associated with Pierce
 2   Bainbridge Beck Price & Hecht LLP, is no longer practicing with the firm and hereby withdraws
 3   as attorney of record for plaintiffs Reveal Chat Holdco LLC, USA Technology and Management
 4   Services, Inc. (d/b/a Lenddo USA), Cir.Cl, Inc., and Beehive Biometric, Inc. Brian Dunne and
 5   Yavar Bathaee of Bathaee Dunne LLP remain counsel of record for plaintiffs Reveal Chat Holdco
 6   LLC, USA Technology and Management Services, Inc. (d/b/a Lenddo USA), Cir.Cl, Inc., and
 7   Beehive Biometric, Inc.
 8

 9
                                                       PIERCE BAINBRIDGE
10
                                                       BECK PRICE & HECHT LLP
11
                                                       s/ Vahe Mesropyan
12                                                     Attorneys for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                 Notice of Change of Counsel; Case No. 5:20-cv-00363-BLF
           Case 5:20-cv-00363-BLF Document 36 Filed 04/15/20 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2

 3   I hereby certify that on April 15, 2020, a copy of the foregoing was filed and served
 4   electronically. Notice of this filing will be sent by e-mail to all parties by operation of the court’s
 5   electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the
 6   notice of electronic filing. Parties may access this filing through the court’s CM/ECF System.
 7

 8
                                                           /s/ Vahe Mesropyan
 9                                                           Vahe Mesropyan

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                  Notice of Change of Counsel; Case No. 5:20-cv-00363-BLF
